Citation Nr: 1643643	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  12-32 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for degenerative joint disease of the lumbar spine.

3.  Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 1988 to June 1988, March 2002 to November 2002, February 2003 to April 2003, and from April 2003 to November 2003, and periods of Reserve service.

These matters come before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Pittsburg, Pennsylvania.  

The issue of entitlement to service connection for a respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record is against a finding that the Veteran's  right knee disability is causally related to, or aggravated by, service.

2.  The most probative evidence of record is against a finding that the Veteran's back disability is causally related to, or aggravated by, service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015). 

2.  The criteria for service connection for degenerative joint disease of the lumbar spine have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Pursuant to 38 C.F.R. § 3.317, service connection may be warranted for a Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Gulf War.  On his April 2008 claim form, the Veteran reported that he was stationed in the Gulf after August 1, 1990.  For the purposes of these claims the Board assumes, arguendo, that the Veteran's service included service in the Southwest Asia theater of operations.  However, as the Veteran's knee and back disabilities have been attributed to known clinical diagnoses and there is no evidence to suggest those disabilities are medically unexplained, service connection on a presumptive basis pursuant to 38 C.F.R. § 3.317 is not applicable in this case.   

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
 
Right Knee

The Board acknowledges that the Veteran had right knee complaints in service; however, the Board finds, for the reasons noted below, that service connection for a current right knee disability is not warranted.

A March 28, 2003 STR reflects that the Veteran had complaints of right knee pain which had started the day prior.  The Veteran stated that he felt that this was a condition that has "progressed over time." There was no locking, no catching, and no giving way.  It was noted that the Veteran "may have twisted knee slightly entering truck yesterday."  The Veteran was diagnosed with right knee "strain - possible medial meniscus injury."

An April 2, 2003 STR reflects that the Veteran reported that the knee pain was better with less pain.  It was down to a 4/10.  It was noted that his right knee strain was improving well with conservative treatment.  

An August 2003 post-deployment Health Assessment Form (from Spain) reflects that the Veteran reported that his health stayed about the same or got better during his deployment, and that he was seen zero times at sick call during the deployment.

A post-active service December 2004 Physical Profile Serial Report reflects that the Veteran was taken off profile and that he had "recovered" from his lower back pain and right leg pain.  The Veteran was given a "1" for his lower extremities.  A "1" is indicative that the Veteran had a high level of medical fitness with no limitations.  (See Army Regulation (AR) 40-501.)

Thus, more than a year after separation from his last period of active service, the Veteran was medically fit with no limitations noted of the leg and was noted to have recovered from his earlier symptoms.  

Two years after his last period of active service, a November 2005 X-ray of the right knee reflects "mild lateral to the right patella suggesting patellar tracking issues."  The record is negative for a diagnosis of degenerative joint disease.  Thus, the evidence is against a finding that the Veteran had arthritis to a compensable degree within one year of separation from service.  

The claims file includes a May 2007 Physical Profile Serial Report which reflects that the Veteran was on a temporary profile for his physical stamina ("P") and his lower extremities ("L").   This is indicative that the Veteran was experiencing lower extremity symptoms; however, it is four years after separation from active service. 

Records in 2008 reflect that the Veteran was undergoing physical for complaints of right knee/thigh pain which increases with squatting, labor, and walking.  The Veteran reported pain in the back of the leg which feels like a twisting cord (e.g. See May 2008 VA record).

An October 2008 VA examination report reflects that the Veteran stated that he injured his right knee in March 2003 and he now has intermittent pain of the right knee.   

Upon examination in 2008, the Veteran reported that his knee pain was a 2/10 on the date of examination and thus, all initial movement will cause pain.  He did not take any analgesic on the date of the examination.  There was no pain on deep palpation of the knee joint.  Flexion was to 140 degrees without increased pain at the end of range of motion.  Extension was to 0 degrees without increased pain at the end of range of motion.  A balloon test was negative.  Anterior and posterior drawer tests were negative.  McMurray test was negative.  There was no muscle wasting or atrophy.  The diagnosis was maltracking of right knee patella.

A July 2012 VA examination report reflects that the Veteran's knee disability is less likely than not (less than 50 percent probability) incurred in or caused by the events in service and are more likely than not due to normal aging and wear and tear.  The examiner's opinion was based on review of the Veteran and the claims file and noted that the Veteran, in December 2004, had recovered from his leg pain and no longer had any restrictions.  The examiner noted that the STRs reflected the Veteran had "recovered" from his right leg pain in December 2004.

Based on the record as a whole, the Board finds that service connection for a right knee disability is not warranted.  While the Veteran had a right knee strain in service, the preponderance of the evidence is against a relationship between any current knee disability and the strain in service.  Moreover, any statement as to continuity of chronic pain since service lacks credibility as it is inconsistent with other evidence of record, including the 2004 Profile which notes that the symptoms had resolved and the Veteran's subsequent statement in 2008 that knee pain post service had been only intermittent.  

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of arthritis, patellar tracking, normal wear and tear, and aging.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
In sum, service connection is not warranted because the records contemporaneous to service reflect that the Veteran's knee in-service complaints resolved, he was not diagnosed with degenerative joint disease to a compensable degree within one year of separation from service, there is no competent credible evidence which supports a finding that his current knee disability is related to service, and the most probative evidence reflects that his knee disability is most likely not related to service but is instead related to the normal aging process and normal wear and tear.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 
Back Disability

The Board acknowledges that the Veteran had back complaints in service; however, the Board finds, for the reasons noted below, that service connection for a current back disability is not warranted.

A July 24, 2002 STR reflects that the Veteran complained of low back pain for two days and that it had been on and off for the past four months.  The assessment was lumbago.  A July 31, 2002 follow up record reflects that the Veteran was still having pain in the lower back with lifting lighter objects.  The assessment was persistent lumbago.  Lumbago is defined as pain in the lumbar region.  (See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007.)  
 
An August 2003 post-deployment Health Assessment Form (from Spain) reflects that the Veteran denied having any back pain during his deployment which was from May 2003 to August 2003.  He also reported that his health stayed about the same or got better during his deployment, and that he was seen zero times at sick call during the deployment.

A December 2004 Physical Profile Serial Report reflects that the Veteran was taken off profile and that he had "recovered" from his lower back pain and right leg pain. 

A January 2007 physical therapy VA record reflects that the Veteran reported mid to low back pain since 2002 and that it was "service-connected."  It was noted that [December 2006] X- rays revealed "mild djd into l-spine."  

2008 VA records reflect that the Veteran was undergoing physical therapy.  An October 2008 VA examination report reflects that the Veteran reported that he injured his back in July 2002 when lifting multiple sandbags.  The diagnosis was mild arthritis of L3-L5.

A July 2012 VA examination report reflects that the opinion of the examiner that the Veteran's mild arthritis of L3-L5 is less likely as not incurred in or caused by service and is more than likely due to natural aging process and normal wear and tear.  The opinion was based on the examiner's review of the Veteran and the claims file and noted that the Veteran, in December 2004, had recovered from his back pain and no longer had any restrictions.

The Board acknowledges that the Veteran is competent to describe pain even though the symptoms may not have been always recorded during service, but, as the STRs lack the documentation of the combination of manifestations sufficient to identify degenerative joint disease of the spine, and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the STRs, then a showing of continuity of symptomatology after service is required to support the claims. 38 C.F.R. § 3.303(b).  There is not continuity of symptomatology after service to support the Veteran's claim.  Any statement as to continuity of chronic pain since service lacks credibility as it is inconsistent with other evidence of record, including the 2004 Profile which notes that the symptoms had resolved.  The Veteran did not have another clinical record of complaints until three years after separation from service, and when he was initially diagnosed in 2006, the diagnosis was of only mild degenerative joint disease.  

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of arthritis, normal wear and tear, and aging.  
The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
In sum, service connection is not warranted because the records contemporaneous to service reflect that the Veteran's back complaints resolved, he was not diagnosed with degenerative joint disease to a compensable degree within one year of separation from service, and the most probative evidence reflects that his back disability is most likely not related to service but is instead related to the normal aging process and normal wear and tear.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for degenerative joint disease of the lumbar spine is denied.


REMAND

In April 2008, the Veteran filed a claim for service connection for "breathing problems."

The Veteran's STRs reflect that in August 2002, he sought treatment for a cough which he reported had developed in Afghanistan.  On examination, it was noted that forced expiration produced no wheezing.  

A September 2002 RCPHA Health Risk Assessment Form reflects that the Veteran denied having taken medication or seen a health care provider for shortness of breath in the last year.  He also reported that he had never experienced shortness of breath at rest, walking or with only moderate exertion.  He reported that he had never been told that he had asthma, bronchospasm, or reactive airway disease.

The Veteran's August 2003 post-deployment health assessment form (for deployment to Spain) reflects that he reported that his health stayed about the same or got better during his deployment, that he was seen zero times at sick call during deployment, and that he did not have difficulty breathing during this deployment.  On the form, he also reported that the was not exposed to smoke from oil fires or burn pits, or tent heaters, or exhaust, sand, fuels, solvents, or paints during this deployment. 

A post-active service November 2005 OEF/OIF initial evaluation report reflects that the Veteran reported that he had some "breathing problems related to the dust while in Afghanistan and Spain."  Upon examination, his chest was clear to auscultation throughout.  

A November 2008 OEF/OIF report reflects that the Veteran reported a nonproductive cough, not associated with any other symptoms, including fever or shortness of breath.  The impression was "no evidence of infection/pneumonia/other illness - likely viral etiology."

The Veteran underwent a VA examination in July 2012.  The Veteran reported that in 2002, he developed a cough which lasted approximately one month without treatment.  The Veteran denied a current cough but complained of respiratory fatigue, being "short winded" with exertion.  He stated that he noticed being "short-winded" intermittently since 2002.

The 2012 VA examination report reflects that the Veteran's chest x-ray showed tiny possible bilateral upper lobe nodules and radiology recommended a nonemergent chest CT for further evaluation.  The examiner stated that these abnormal chest findings were unrelated to the Veteran's claim of a chronic cough which had resolved.  However, the examiner did not discuss whether they were due to the Veteran's environmental exposures (e.g. burn pits, sand) in Afghanistan and/or related to his post service complaints of shortness of breath.  Moreover, no pulmonary function testing (PFT) was performed in conjunction with his examination.  Rather, the opinion was based on the Veteran's cough in service.

Based on the foregoing, the Board finds that the Veteran should be afforded another VA examination, and a clinical opinion should be provided.

Accordingly, the case is REMANDED for the following action:


1.  Please associate VA clinical records from 2012 to present with the claims file along with any outstanding private treatment records adequately identified by the Veteran.

2.  After any necessary additional development, please make a finding for the record as to whether the Veteran served in the Southwest Asia theater of operations.  Please consider the Veteran's April 2008 claim wherein he reported that he was stationed in the Gulf after August 1, 1990.

3.  Please schedule the Veteran for an appointment to ascertain whether it is as likely as not that he has a respiratory disability causally related to active service.  A chest CT scan, as recommended by the 2012 VA examiner, should be scheduled in connection with the examination and the examiner should have the opportunity to review the results.

a. Are there are any objective medical indications that the Veteran is currently suffering, or has suffered at any time since April 2008 (when his claim for service connection was filed), from a respiratory disorder?  The examiner should provide details about the onset, frequency, duration, and severity of the Veteran's complaints, and should discuss what precipitates and relieves them.  
b. Based on a review of symptoms, physical findings, and laboratory tests, are these respiratory problems attributable to any known diagnostic entity or entities?  Examinations by appropriate specialists should be conducted with regard to any of the foregoing symptoms, or abnormal findings pertaining thereto, that cannot be attributed to a known clinical diagnosis.  The examiner(s) should consider that symptom-based "diagnoses" are not considered known diagnostic entities for compensation purposes.  The examiner should consider the following: a.) the Veteran's service in Afghanistan in 2002 and his August 2002 complaint of a cough but with no wheezing on examination;  b.) the September 2002 RCPHA Health Risk Assessment Form in which the Veteran denied shortness of breath; c.) the August 2003 post deployment health assessment form (after deployment to Spain) in which the Veteran reported that he did not have difficulty breathing during his deployment; d.) a post service November 2005 report in which the Veteran reported breathing problems; e.) a November 2008 diagnosis of a cough of viral etiology; f.) the July 2012 VA examination report; and g.)the July 2012 VA x-ray finding of tiny possible bilateral upper lobe nodules.
c. Is it at least as likely as not (i.e., is it 50 percent or more probable) that any of those diagnosed conditions had their onset in service, or can otherwise be attributed to service?  The examiner's opinion should not be limited to the Veteran's one time cough in service, but should also consider whether it is as likely as not that he has a respiratory disability causally related to exposure to smoke and/or sand while deployed.
d. In the case that no diagnosis can be made and if the AOJ has determined that the Veteran served in the Southwest Asia Theater of Operations, is it at least as likely as not (50 percent probability or greater) that the Veteran's respiratory symptom or symptoms are related to an undiagnosed illness or related to a medically unexplained chronic multi symptom illness?  A separate list of any symptoms, abnormal physical findings, and abnormal laboratory test results should be made relating to those complaints that cannot be attributed to a known clinical diagnosis. 

The examiner is requested to provide a rationale for any opinion expressed.  

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed condition.

3.  Following completion of the above, readjudicate the issue of entitlement to service connection for a respiratory disability.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


